DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Applicant’s response, filed 10/26/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made using Vittal (US 20200366756 A1) in view of Jha (US 20200412635 A1), and further in view of Polley (US 20110307600 A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 7, 8-13, and 16-18, are rejected under 35 U.S.C. 103 as being unpatentable over Vittal (US 20200366756 A1) in view of Jha (US 20200412635 A1), and further in view of Polley (US 20110307600 A1).
Regarding Claim 1

Vittal teaches:

(¶8 system includes a device including one or more processors, coupled to a memory and intermediary to a plurality of microservices.  The device may be configured to identify a service graph including a plurality of nodes and plurality of arcs between the nodes, device may be configured to monitor network traffic across the links among the microservices): 

obtain, via one or more programmatic interfaces (¶44 graphical user interface ¶114 device may identify the service graph via a user selection of the service graph (obtaining via an interface), ¶80),

an indication from a client of a traffic management service that (¶79-81 FIG. 5A-C service graph based platform (traffic management service), Services may be made up of microservices with each microservice handling a particular set of one or more functions of the service.  Network traffic may traverse the service topology such as a client communicating with a server to access service (e.g., north-south traffic), service graph may be used to identify (indication from a client) and provide metrics of such network traffic of the service as well as operation and performance of any network elements used to provide the service) 

(a) a first constituent service of a distributed application is implemented at least in part using a first resource at a first isolated network (¶79-80 service graph is a useful technology tool for visualizing a service by its topology of 
components and network elements (first resource at a first isolated network) ¶114 identifies a service graph, such as a service graph to monitor.  The device may be configured to monitor a service graph or multiple service graphs, user may select the service graph (a first constituent service) via a user interface of the device (an indication from a client), 

(b) a second constituent service of the distributed application is implemented at least in part using a second resource at a second isolated network that is isolated from the first isolated network (¶79-80 service graph is a useful technology tool for visualizing a service by its topology of components and network elements (first resource at a first isolated network) ¶114 identifies a service graph, such as a service graph to monitor.  The device may be configured to monitor a service graph or multiple service graphs (second constituent of a distributed application as a second isolated network), user may select the service graph (a second constituent service) via a user interface of the device (an indication from a client) and 

(c) the client has opted in to the use of the traffic management service as an intermediary for traffic flowing between at least the first and second constituent services (¶79-81 service graph is a useful technology tool for visualizing a service by its topology of components and network elements (first resource at a first isolated network) ¶114 identifies a service graph, such as a service graph to monitor, user may select the service graph (the client has opted in to the use of the traffic management service) via a user interface of the device (an indication from a client), Network traffic may traverse the service topology (traffic flowing between the first and second constituents services) such as a client communicating with a server to access service (e.g., north-south traffic), service graph may be used to identify (indication) and provide metrics of such network traffic of the service as well as operation and performance of any network elements used to provide the service); 

obtain, via the one or more programmatic interfaces, (a) a connectivity descriptor of the distributed application at the traffic management service(¶114 identifies a service graph, such as a service graph to monitor, user may select the service graph (obtain via the interface) via a user interface of the device (an indication from a client), ¶79-81 ¶82 A service graph may represent the topology of a service using nodes connected among each other via various connectors or links, which may be referred to as arcs, arc may identify a relationship between elements connected by the arc (connectivity descriptor).  Nodes and arcs may be arranged in a manner to identify or describe one or more services (connectivity descriptor)),

indicating that at least some requests originating at the first constituent service are to be processed at the second constituent service (¶94 color or shape of the arc may identify an error condition or issue with a connection associated with the arc, request or responses received (request originating from a first constituent and processed at a second constituent), transmitted or traversing the network connection or link represented by the arc), and 

(b) a traffic processing descriptor of the distributed application, indicating one or more tasks to be performed with respect to the requests, including at least a (¶94 color or shape of the arc may identify an error condition or issue (traffic processing descriptor) with a connection associated with the arc, request or responses received, identify a level of usage of a resource by network connection or traffic represented by the arc (tracing task), transmitted or traversing the network connection or link represented by the arc, a metric for the arc may include any measurement of traffic volume per arc); 


Vittal does not teach:

identify, at the traffic management service, at least a first hidden multi- tenant traffic processing agent of a fleet of agents of the traffic management service to be used as an intermediary to route traffic between the first and second constituent services; 

cause, by the traffic management service, one or more networking configuration settings associated with the first resource to be set such that a request generated at the first resource and targeted at the second constituent service is instead directed to the first hidden multi-tenant traffic processing agent, without providing an indication of the first hidden multi-tenant traffic processing agent to the client; 

cause, by the first hidden multi-tenant traffic processing agent, in response to receiving a particular request generated at the first resource, one or more trace messages to be stored in accordance with the traffic processing descriptor; 

cause, by the first hidden multi-tenant traffic processing agent, one or more packets corresponding to the particular request to be delivered to the second resource, wherein the one or more packets are delivered without requiring the client to configure a network route between the first and second isolated networks.

Jha teaches:

identify, at the traffic management service, at least a first hidden multi- tenant traffic processing agent of a fleet of agents of the traffic management service to be used as an intermediary to route traffic between the first and second constituent services (¶36 FIG. 3, the Centralized ICN Routing Coordination 
Unit 300 (traffic management) in the core network including eNB1, eNB2, intermediate router R1, and intermediate router R2 (fleet of agents for traffic management service) may frequently select intermediate routers R1  (hidden multi- tenant traffic processing agents) and R2 for a route between the two Popular Nodes eNB1 and eNB2 (first and second service constituents) to balance the load amongst the routers); 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vittal in light of Jha in order to balance the load amongst the routers (Jha ¶36). 

Vittal-Jha does not teach:

cause, by the traffic management service, one or more networking configuration settings associated with the first resource to be set such that a request generated at the first resource and targeted at the second constituent service is instead directed to the first hidden multi-tenant traffic processing agent, without providing an indication of the first hidden multi-tenant traffic processing agent to the client; 

cause, by the first hidden multi-tenant traffic processing agent, in response to receiving a particular request generated at the first resource, one or more trace messages to be stored in accordance with the traffic processing descriptor; 

cause, by the first hidden multi-tenant traffic processing agent, one or more packets corresponding to the particular request to be delivered to the second resource, wherein the one or more packets are delivered without requiring the client to configure a network route between the first and second isolated networks.


Polley teaches:

cause, by the traffic management service, one or more networking configuration settings associated with the first resource to be set such that a request generated at the first resource and targeted at the second constituent service is instead directed to the first hidden multi-tenant traffic processing agent, without providing an indication of the first hidden multi-tenant traffic processing agent to the client (¶51 ¶21 assignment of sensors to monitor network blocks within the network, ¶25 a central defense controller (traffic management service) can take a list of the top-level networks that the user (client indicating first and second constituents) wishes to monitor, can automatically subdivide those networks and can assign the various subdivided networks to the sensors (first hidden multi-tenant traffic processing agent) that can best monitor that traffic due to physical proximity (causing by the traffic management service networking configuration settings based on proximity of the associated first and second resource), ¶27 One or more sensors can be placed between the networks by the Defense Center 101 ¶28 Defense Center 101 can transmit a sensor policy 133 to the sensors 
105, 107, 109, 111 according to known techniques, and the sensors receive the sensor policy 133 (without an indication to the client, the defense controller configures the sensors) ¶29 packet information for traffic to and from can be collected and analyzed) ¶40 automated sensor assignment); 

cause, by the first hidden multi-tenant traffic processing agent, in response to receiving a particular request generated at the first resource, one or more trace messages to be stored in accordance with the traffic processing descriptor (¶28 the sensors 105, 107, 109, 111 individually send a sensor report 131 to the Defense Center 101 which reports on, among other things, contents of packets which the sensor has observed being transmitted (more trace messages to be stored in accordance with the traffic processing descriptor), according to known conventions, ¶51 type of data collection (e.g., host and/or flow data) (traffic processing descriptor)); 

cause, by the first hidden multi-tenant traffic processing agent, one or more packets corresponding to the particular request to be delivered to the second resource, wherein the one or more packets are delivered without requiring the client to configure a network route between the first and second isolated networks (¶51 ¶21 assignment of sensors to monitor network blocks within the network, ¶25 a central defense controller (traffic management service) can take a list of the top-level networks that the user (client indicating first and second constituents) wishes to monitor, can automatically subdivide those networks and can assign the various subdivided networks to the sensors (first hidden multi-tenant traffic processing agent) that can best monitor that traffic due to physical proximity (causing by the traffic management service networking configuration settings based on proximity of the associated first and second resource), ¶27 One or more sensors can be placed between the networks by the Defense Center 101 ¶28) ¶29 packet information for traffic to and from (packets corresponding to the particular request to be delivered to the second resource) can be collected and analyzed) ¶40 automated process (without requiring the client to configure a network route between the first and second isolated networks).
(Polley ¶5).

Regarding Claim 3

Vittal-Jha-Polley teaches:

The system as recited in claim 1.

Polley teaches:

The system as recited in claim 1, wherein the first hidden multi-tenant traffic processing agent is implemented using one or more of: (a) a compute instance of a virtualized computing service (¶90 designation "sensor", sometimes referred to as a "detection engine" or "DE", is defined herein expressly to indicate a device including a processor whose primary functions are to detect and report network traffic on the network to which it is attached, standalone or incorporate one or more of: a firewall, an anti-virus scanning device, a content filtering device, an intrusion detection appliance, an intrusion prevention appliance, a penetration testing appliance, a vulnerability assessment appliance, and the like. (b) a virtualization management offloading card of a virtualization server, (c) a virtualization management software component running on a CPU of a virtualization server, or (d) a non-virtualized server (¶90 sensor can operate inline (installed as an appliance within the network, so that traffic flows through it).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vittal-Jha in light of Polley in order to generate a sensor policy for assignment of the sensors to network blocks of the hosts, that balances a processing load and accuracy of the sensors in the network based on physical closeness of the sensors to different divisions of hosts within a same network block (Polley ¶5).

Regarding Claim 6

Vittal teaches:

(¶79-81 service graph is a useful technology tool for visualizing a service by its topology of components and network elements (first resource at a first isolated network and a second resource at a second network) ¶114 identifies a service graph, such as a service graph to monitor, user may select the service graph (the client has opted in to the use of the traffic management service) via a user interface of the device (an indication from a client), Network traffic may traverse the service topology (traffic flowing between the first and second constituents services) such as a client communicating with a server to access service (e.g., north-south traffic), service graph may be used to identify (indication) and provide metrics of such network traffic of the service as well as operation and performance of any network elements used to provide the service, ¶94 color or shape of the arc may identify an error condition or issue with a connection associated with the arc, request or responses received (request originating from a first constituent and processed at a second constituent), transmitted or traversing the network connection or link represented by the arc, ¶31 network topologies, such as wired and/or wireless networks, and may employ one or more communication transport protocols, such as transmission control protocol (TCP), internet protocol (IP), user datagram protocol (UDP) or other similar protocols (network topologies including multiple isolated networks either wired or wireless using different types of communication protocols)); 


Vittal does not teach:

identifying at least a first hidden traffic processing agent of a traffic management service to be used as an intermediary to route network traffic between the first and second constituent services 

storing one or more networking configuration settings associated with the first resource, such that a request generated at the first resource and targeted at the 

and causing, by the first hidden traffic processing agent, one or more packets corresponding to a particular request generated at the first resource to be delivered to the second resource. 

Jha teaches:

identifying at least a first hidden traffic processing agent of a traffic management service to be used as an intermediary to route network traffic between the first and second constituent services (¶36 FIG. 3, the Centralized ICN Routing Coordination 
Unit 300 (traffic management) in the core network including eNB1, eNB2, intermediate router R1, and intermediate router R2 (fleet of agents for traffic management service) may frequently select intermediate routers R1  (hidden multi- tenant traffic processing agents) and R2 for a route between the two Popular Nodes eNB1 and eNB2 (first and second service constituents) to balance the load amongst the routers); 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vittal in light of Jha in order to balance the load amongst the routers (Jha ¶36). 

Vittal-Jha does not teach:

storing one or more networking configuration settings associated with the first resource, such that a request generated at the first resource and targeted at the second constituent service is instead directed to the first hidden traffic processing agent;

and causing, by the first hidden traffic processing agent, one or more packets corresponding to a particular request generated at the first resource to be delivered to the second resource. 

Polley teaches:

storing one or more networking configuration settings associated with the first resource, such that a request generated at the first resource and targeted at the second constituent service is instead directed to the first hidden traffic processing agent (¶51 ¶21 assignment of sensors to monitor network blocks within the network, ¶25 a central defense controller (traffic management service) can take a list of the top-level networks that the user (client indicating first and second constituents) wishes to monitor, can automatically subdivide those networks and can assign the various subdivided networks to the sensors (first hidden multi-tenant traffic processing agent) that can best monitor that traffic due to physical proximity (causing by the traffic management service networking configuration settings based on proximity of the associated first and second resource), ¶27 One or more sensors can be placed between the networks by the Defense Center 101 ¶28 Defense Center 101 can transmit a sensor policy 133 to the sensors 
105, 107, 109, 111 according to known techniques, and the sensors receive the sensor policy 133 (without an indication to the client, the defense controller configures the sensors) ¶29 packet information for traffic to and from can be collected and analyzed) ¶40 automated sensor assignment);

and causing, by the first hidden traffic processing agent, one or more packets corresponding to a particular request generated at the first resource to be delivered to the second resource (¶51 ¶21 assignment of sensors to monitor network blocks within the network, ¶25 a central defense controller (traffic management service) can take a list of the top-level networks that the user (client indicating first and second constituents) wishes to monitor, can automatically subdivide those networks and can assign the various subdivided networks to the sensors (first hidden multi-tenant traffic processing agent) that can best monitor that traffic due to physical proximity (causing by the traffic management service networking configuration settings based on proximity of the associated first and second resource), ¶27 One or more sensors can be placed between the networks by the Defense Center 101 ¶28) ¶29 packet information for traffic to and from (packets corresponding to the particular request to be delivered to the second resource) can be collected and analyzed) ¶40 automated process (without requiring the client to configure a network route between the first and second isolated networks).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vittal-Jha in light of Polley in order to generate a sensor policy for assignment of the sensors to network blocks of the hosts, that balances a processing load and accuracy of the sensors in the network based on physical closeness of the sensors to different divisions of hosts within a same network block (Polley ¶5).




Regarding Claim 7

Vittal-Jha-Polley teaches:

The method as recited in claim 6.

Vittal teaches:

The method as recited in claim 6, further comprising performing, at the one or more computing devices: obtaining, via the one or more programmatic interfaces, an indication that one or more tasks are to be performed with respect to requests originating at the first constituent service, including one or more of: (a) a load balancing task (¶6 monitoring, by the device within the network traffic, application programming interface (API) calls over the plurality of links between the plurality of microservices ¶36 Appliance 200 may also provide load balancing of servers 106 to process requests from clients 102, ¶59, ¶73 A centralized management system may perform load balancing), (b) an authorization-related task, (c) an authentication-related task, (d) an affinity-based destination selection task, (e) a logging task, (f) a load shedding-related task, (g) a health evaluation task, 

or

 (h) a back pressure- related task; and implementing, at the first hidden traffic processing agent, the one or more tasks with respect to at least one request originating at the first resource.

Regarding Claim 9

Vittal-Jha-Polley teaches:

The method as recited in claim 6.

Polley teaches:

The method as recited in claim 6, further comprising performing, at the one or more computing devices: storing metadata at the traffic management service, indicating that the first hidden traffic processing agent is to be configured in ¶21 assignment of sensors to monitor network blocks within the network, ¶25 a central defense controller (traffic management service) can take a list (metadata) of the top-level networks that the user (client indicating first and second constituents) wishes to monitor, can automatically subdivide those networks and can assign the various subdivided networks to the sensors (first hidden multi-tenant traffic processing agent configured in a single tenant mode) that can best monitor that traffic due to physical proximity (causing by the traffic management service networking configuration settings based on proximity of the associated first and second resource).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vittal-Jha in light of Polley in order to generate a sensor policy for assignment of the sensors to network blocks of the hosts, that balances a processing load and accuracy of the sensors in the network based on physical closeness of the sensors to different divisions of hosts within a same network block (Polley ¶5).


Regarding Claim 10

Vittal-Jha-Polley teaches:

The method as recited in claim 6.

Polley teaches:

The method as recited in claim 6, further comprising performing, at the one or more computing devices: establishing a plurality of hidden traffic processing agents by the traffic management service prior to receiving the connectivity descriptor of the first application, wherein identifying the first hidden traffic processing agent comprises selecting the first hidden traffic agent from the plurality of hidden traffic processing agents (¶51 ¶21 assignment of sensors to monitor network blocks within the network, ¶25 a central defense controller (traffic management service) can take a list of the top-level networks that the user (client indicating first and second constituents) wishes to monitor, can automatically subdivide those networks and can assign the various subdivided networks to the sensors (establishing a plurality of hidden traffic processing agents by the traffic management service prior to receiving the connectivity descriptor of the first application) that can best monitor that traffic due to physical proximity (causing by the traffic management service networking configuration settings based on proximity of the associated first and second resource), ¶27 One or more sensors can be placed between the networks by the Defense Center 101 ¶28 Defense Center 101 can transmit a sensor policy 133 to the sensors 105, 107, 109, 111 according to known techniques, and the sensors receive the sensor policy 133 (without an indication to the client, the defense controller configures the sensors) ¶29 packet information for traffic to and from can be collected and analyzed) ¶40 automated sensor assignment).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vittal in light of Polley in order to generate a sensor policy for assignment of the sensors to network blocks of the hosts, that balances a processing load and accuracy of the sensors in the network based on physical closeness of the sensors to different divisions of hosts within a same network block (Polley ¶5).

Regarding Claim 11

Vittal-Jha-Polley teaches:

The system as recited in claim 6.

Polley teaches:

 The method as recited in claim 6, wherein the first hidden traffic processing agent is implemented using one or more of: (a) a compute instance of a virtualized computing service (¶90 designation "sensor", sometimes referred to as a "detection engine" or "DE", is defined herein expressly to indicate a device including a processor whose primary functions are to detect and report network traffic on the network to which it is attached, standalone or incorporate one or more of: a firewall, an anti-virus scanning device, a content filtering device, an intrusion detection appliance, an intrusion prevention appliance, a penetration testing appliance, a vulnerability assessment appliance, and the like), (b) a virtualization management offloading card of a virtualization server, (c) a virtualization management software component running on a CPU of a virtualization server, or (d) a non-virtualized server (¶90 sensor can operate inline (installed as an appliance within the network, so that traffic flows through it).
(Polley ¶5).


Regarding Claim 12

Vittal-Jha-Polley teaches:

The system as recited in claim 6.

Vittal teaches:
The method as recited in claim 6, wherein the traffic management service is implemented at least in part at one or more data centers of a provider network, and wherein at least one resource of the first and second resources comprises at least a portion of one or more of: (a) a compute instance of a virtualized computing service of the provider network (¶39 he application may be any application related to real-time data communications, such as applications for streaming graphics, streaming video and/or audio or other data, delivery of remote desktops or workspaces or hosted services or applications, for example infrastructure as a service (IaaS), desktop as a service (DaaS), workspace as a service (WaaS), software as a service (SaaS) or platform as a service (PaaS)), (b) a resource of a software-container-based computing service of the provider network, (c) a resource of a dynamically-provisioned event-driven computing service of the provider network, (d) an auto-scaling group of compute resources of the provider network, (e) a destination of a load balancer of the provider network, or (f) a computing device located at a premise of a client of the provider network (¶81 topology may include data identifying or describing any one or more networks and network elements traversed to access or use the services, including any network devices, connections or links, Internet Service Providers (ISPs)).

Regarding Claim 13

Vittal-Jha-Polley teaches:

The system as recited in claim 6.



Vittal teaches:

 The method as recited in claim 6, wherein the one or more networking configuration settings include a record associating a domain name of one or more constituent services of the first application with a network address of an endpoint of the traffic management service (¶36 act as a proxy or access server to provide access to the one or more servers 106, provide security and/or act as a firewall between a client 102 and a server 106, Appliance 200 may also provide Domain Name Service (DNS) resolution).


Regarding Claim 16

Vittal teaches:

 One or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors cause one or more computer systems to: determine that one or more messages originating at a first constituent service of a first application are to be processed at a second constituent service of the first application, wherein the first constituent service is implemented at least in part at a first resource in a first network, and wherein the second constituent service is implemented at least in part at a second resource in a second network isolated from the first network (¶79-81 service graph is a useful technology tool for visualizing a service by its topology of components and network elements (first resource at a first isolated network) ¶114 identifies a service graph, such as a service graph to monitor, user may select the service graph (the client has opted in to the use of the traffic management service) via a user interface of the device (an indication from a client), Network traffic may traverse the service topology (traffic flowing between the first and second constituents services) such as a client communicating with a server to access service (e.g., north-south traffic), service graph may be used to identify (indication) and provide metrics of such network traffic of the service as well as operation and performance of any network elements used to provide the service, ¶94 color or shape of the arc may identify an error condition or issue with a connection associated with the arc, request or responses received (request originating from a first constituent and processed at a second constituent), transmitted or traversing the network connection or link represented by the arc, ¶31 network topologies, such as wired and/or wireless networks, and may employ one or more communication transport protocols, such as transmission control protocol (TCP), internet protocol (IP), user datagram protocol (UDP) or other similar protocols (network topologies including multiple isolated networks either wired or wireless using different types of communication protocols)); 

Vittal does not teach:

generate one or more networking configuration settings associated with the first resource, such that a message originating at the first resource and targeted at the second constituent service is instead directed to a traffic processing agent established by a traffic management service that is used as an intermediary to route traffic between the first and second constituent services; and cause, in response to a receipt of a first message at the traffic processing agent from the first resource, one or more packets corresponding to the first message to be delivered to the second resource.

Jha teaches:

a traffic processing agent established by a traffic management service that is used as an intermediary to route traffic between the first and second constituent services (¶36 FIG. 3, the Centralized ICN Routing Coordination 
Unit 300 (traffic management) in the core network including eNB1, eNB2, intermediate router R1, and intermediate router R2 (fleet of agents for traffic management service) may frequently select intermediate routers R1  (hidden multi- tenant traffic processing agents) and R2 for a route between the two Popular Nodes eNB1 and eNB2 (first and second service constituents) to balance the load amongst the routers); 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vittal in light of Jha in order to balance the load amongst the routers (Jha ¶36). 

Vittal-Jha does not teach:

generate one or more networking configuration settings associated with the first resource, such that a message originating at the first resource and targeted at the second constituent service is instead directed to a traffic processing agent established by a traffic management service; and cause, in response to a receipt of a first message at the traffic processing agent from the first resource, one or 
Polley teaches:

generate one or more networking configuration settings associated with the first resource, such that a message originating at the first resource and targeted at the second constituent service is instead directed to a traffic processing agent established by a traffic management service (¶51 ¶21 assignment of sensors to monitor network blocks within the network, ¶25 a central defense controller (traffic management service) can take a list of the top-level networks that the user (client indicating first and second constituents) wishes to monitor, can automatically subdivide those networks and can assign the various subdivided networks to the sensors (first hidden multi-tenant traffic processing agent) that can best monitor that traffic due to physical proximity (causing by the traffic management service networking configuration settings based on proximity of the associated first and second resource), ¶27 One or more sensors can be placed between the networks by the Defense Center 101 ¶28 Defense Center 101 can transmit a sensor policy 133 to the sensors 105, 107, 109, 111 according to known techniques, and the sensors receive the sensor policy 133 (without an indication to the client, the defense controller configures the sensors) ¶29 packet information for traffic to and from can be collected and analyzed) ¶40 automated sensor assignment); and 

cause, in response to a receipt of a first message at the traffic processing agent from the first resource, one or more packets corresponding to the first message to be delivered to the second resource (¶51 ¶21 assignment of sensors to monitor network blocks within the network, ¶25 a central defense controller (traffic management service) can take a list of the top-level networks that the user (client indicating first and second constituents) wishes to monitor, can automatically subdivide those networks and can assign the various subdivided networks to the sensors (first hidden multi-tenant traffic processing agent) that can best monitor that traffic due to physical proximity (causing by the traffic management service networking configuration settings based on proximity of the associated first and second resource), ¶27 One or more sensors can be placed between the networks by the Defense Center 101 ¶28) ¶29 packet information for traffic to and from (packets corresponding to the particular request to be delivered to the second resource) can be collected and analyzed) ¶40 automated process (without requiring the client to configure a network route between the first and second isolated networks).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vittal-Jha in light of Polley in order to generate a sensor policy for assignment of the sensors to network blocks of the hosts, that balances a processing load and accuracy of the sensors in the network based on physical closeness of the sensors to different divisions of hosts within a same network block (Polley ¶5).


Regarding Claim 17

Vittal-Jha-Polley teaches:

Polley teaches:

The one or more non-transitory computer-accessible storage media as recited in claim 16, storing further program instructions that when executed on or across the one or more processors cause the one or more computer systems to: generate one or more additional networking configuration settings associated with a third resource of a third constituent service of a second application, such that a request originating at the third resource is directed to the traffic processing agent (¶51 ¶21 assignment of sensors to monitor network blocks within the network, ¶25 a central defense controller (traffic management service) can take a list of the top-level networks that the user (client indicating first and second constituents) wishes to monitor, can automatically subdivide those networks and can assign the various subdivided networks to the sensors (first hidden multi-tenant traffic processing agent) that can best monitor that traffic due to physical proximity (causing by the traffic management service networking configuration settings based on proximity of the associated first and second resource), ¶27 One or more sensors can be placed between the networks by the Defense Center 101 ¶28 Defense Center 101 can transmit a sensor policy 133 to the sensors 105, 107, 109, 111 according to known techniques, and the sensors receive the sensor policy 133 (without an indication to the client, the defense controller configures the sensors) ¶29 packet information for traffic to and from can be collected and analyzed) ¶40 automated sensor assignment); and 

cause, in response to a receipt of a second message at the traffic processing agent, wherein the second message originates at the third resource, one or more (¶51 ¶21 assignment of sensors to monitor network blocks within the network, ¶25 a central defense controller (traffic management service) can take a list of the top-level networks that the user (client indicating first and second constituents) wishes to monitor, can automatically subdivide those networks and can assign the various subdivided networks to the sensors (first hidden multi-tenant traffic processing agent) that can best monitor that traffic due to physical proximity (causing by the traffic management service networking configuration settings based on proximity of the associated first and second resource), ¶27 One or more sensors can be placed between the networks by the Defense Center 101 ¶28 Defense Center 101 can transmit a sensor policy 133 to the sensors 105, 107, 109, 111 according to known techniques, and the sensors receive the sensor policy 133 (without an indication to the client, the defense controller configures the sensors) ¶29 packet information for traffic to and from can be collected and analyzed) ¶40 automated sensor assignment).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vittal-Jha in light of Polley in order to generate a sensor policy for assignment of the sensors to network blocks of the hosts, that balances a processing load and accuracy of the sensors in the network based on physical closeness of the sensors to different divisions of hosts within a same network block (Polley ¶5).

Regarding Claim 18

Vittal-Jha-Polley teaches:

The one or more non-transitory computer-accessible storage media as recited in claim 16.

Polley teaches:

 The one or more non-transitory computer-accessible storage media as recited in claim 16, storing further program instructions that when executed on or across the one or more processors cause the one or more computer systems to: dynamically instantiating the traffic processing agent subsequent to obtaining the connectivity descriptor (¶51 ¶21 assignment of sensors (instantiating) to monitor network blocks within the network, ¶25 a central defense controller (traffic management service) can take a list of the top-level networks that the user (client indicating first and second constituents) wishes to monitor, can automatically subdivide those networks and can assign (instantiating) the various subdivided networks to the sensors (first hidden multi-tenant traffic processing agent) that can best monitor that traffic due to physical proximity (causing by the traffic management service networking configuration settings based on proximity of the associated first and second resource). 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vittal-Jha in light of Polley in order to generate a sensor policy for assignment of the sensors to network blocks of the hosts, that balances a processing load and accuracy of the sensors in the network based on physical closeness of the sensors to different divisions of hosts within a same network block (Polley ¶5).

Claims 2, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vittal-Jha-Polley as applied to claim 1 above, and further in view of Alkhatib (US 20110110377 A1).

Regarding Claim 2

Vittal-Jha-Polley does not teach:

The system as recited in claim 1, wherein the one or more computing devices include further instructions that upon execution on or across the one or more processors further cause the one or more computing devices to: obtain, at the traffic management service, virtual-to-physical resource mappings of a virtualized computing service; and 

utilize, by the first hidden multi-tenant traffic processing agent, at least a portion of the virtual-to-physical mappings to cause the one or more packets to be delivered.

Alkhatib teaches:

The system as recited in claim 1, wherein the one or more computing devices include further instructions that upon execution on or across the one or more (¶48 agent A 340 coordinates with (obtains) the (from) hosting name server 310 (traffic management service) to retrieve the physical IP address of the virtual presence B' 332 (virtual-to-physical resource mappings of a virtualized computing service) from the map 320); and 

utilize, by the first hidden multi-tenant traffic processing agent, at least a portion of the virtual-to-physical mappings to cause the one or more packets to be delivered (¶49 Once the physical IP address of the endpoint B 385 is attained by the client agent A 340 (acquiring address resolution from the hosting name server 310), the client agent A 340 automatically instructs one or more transport technologies to convey the packet 316 to the physical IP address of the endpoint).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vittal-Jha-Polley in light of Alkhatib in order to provide a computerized method for facilitating communication between a source endpoint and a destination endpoint across the virtual network overlay (Alkhatib ¶21).

Regarding Claim 8

Vittal-Jha-Polley teaches:

 The method as recited in claim 6.

Vittal-Jha-Polley does not teach:

The method as recited in claim 6, further comprising performing, at the one or more computing devices: obtaining, at the traffic management service, virtual-to-physical resource mappings of a virtualized computing service; and utilizing, by the first hidden traffic processing agent, at least a portion of the virtual- to-physical mappings to cause the one or more packets to be delivered.

Alkhatib teaches:

The method as recited in claim 6, further comprising performing, at the one or more computing devices: obtaining, at the traffic management service, virtual-to-physical resource mappings of a virtualized computing service(¶48 agent A 340 coordinates with (obtains) the (from) hosting name server 310 (traffic management service) to retrieve the physical IP address of the virtual presence B' 332 (virtual-to-physical resource mappings of a virtualized computing service) from the map 320); and 

utilizing, by the first hidden traffic processing agent, at least a portion of the virtual- to-physical mappings to cause the one or more packets to be delivered (¶49 Once the physical IP address of the endpoint B 385 is attained by the client agent A 340 (acquiring address resolution from the hosting name server 310), the client agent A 340 automatically instructs one or more transport technologies to convey the packet 316 to the physical IP address of the endpoint).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vittal-Jha-Polley in light of Alkhatib in order to provide a computerized method for facilitating communication between a source endpoint and a destination endpoint across the virtual network overlay (Alkhatib ¶21).

Regarding Claim 19
Vittal-Jha-Polley teaches:

 The method as recited in claim 6.

Vittal-Jha-Polley does not teach:
The one or more non-transitory computer-accessible storage media as recited in claim 16, storing further program instructions that when executed on or across the one or more processors cause the one or more computer systems to: transmit, to the traffic processing agent, an indication of conditional routing to be implemented for messages originating at the first resource, wherein in accordance with the conditional routing indication, a first fraction of messages originating at the first constituent service is to be routed to a second fraction of destination resources at the second constituent service; and 

cause the traffic processing agent to select a destination for the one or more packets based at least in part on the indication of conditional routing.

Alkhatib teaches:

The one or more non-transitory computer-accessible storage media as recited in claim 16, storing further program instructions that when executed on or across the one or more processors cause the one or more computer systems to: transmit, to the traffic processing agent, an indication of conditional routing to be implemented for messages originating at the first resource, wherein in accordance with the conditional routing indication, a first fraction of messages originating at the first constituent service is to be routed to a second fraction of destination resources at the second constituent service (¶48 agent A 340 coordinates with (obtains) the (from) hosting name server 310 (traffic management service) to retrieve the physical IP address of the virtual presence B' 332 (virtual-to-physical resource mappings of a virtualized computing service are the conditional routing to be implemented) from the map 320); and 

cause the traffic processing agent to select a destination for the one or more packets based at least in part on the indication of conditional routing (¶49 Once the physical IP address of the endpoint B 385 is attained by the client agent A 340 (acquiring address resolution from the hosting name server 310), the client agent A 340 automatically instructs one or more transport technologies to convey the packet 316 to the physical IP address of the endpoint).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vittal-Jha-Polley in light of Alkhatib in order to provide a computerized method for facilitating communication between a source endpoint and a destination endpoint across the virtual network overlay (Alkhatib ¶21).

Claims 4, 5, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vittal-Jha-Polley as applied to claim 1 above, and further in view of Martini (US 20140337613 A1).

Regarding Claim 4

Vittal-Jha-Polley does not teach:



encrypt, at the first hidden multi-tenant traffic processing agent, at least a portion of contents of the one or more packets before delivery to the second resource.

Martini teaches:

The system as recited in claim 1, wherein the one or more computing devices include further instructions that upon execution on or across the one or more processors further cause the one or more computing devices to: decrypt, at the first hidden multi-tenant traffic processing agent, at least a portion of contents of the particular request(¶3 receiving, by an agent on a device within a network, a request to access a resource outside the network ¶37 agent 102 (first hidden multi-tenant traffic processing agent) receives the traffic, decrypts the traffic, inspects the traffic, encrypts the traffic into a second encrypted form, and passes the traffic to the resource server); and 

encrypt, at the first hidden multi-tenant traffic processing agent, at least a portion of contents of the one or more packets before delivery to the second resource (¶37 agent 102 (first hidden multi-tenant traffic processing agent) receives the traffic, decrypts the traffic, inspects the traffic, encrypts the traffic into a second encrypted form, and passes the traffic to the resource server).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vittal-Jha-Polley in light of Martini in order for establishing a first encrypted connection between the device and the agent, and a second encrypted connection between the agent and the resource, to facilitate encrypted communication traffic between the device and the resource (Martini ¶3).


Regarding Claim 5

Vittal-Jha-Polley-Martini teaches:

The system as recited in claim 1.



The system as recited in claim 1, wherein the one or more computing devices include further instructions that upon execution on or across the one or more processors cause the one or more computing devices to: verify, at the traffic management service, prior to causing the one or more packets to be delivered, that a permission setting associated with the second constituent service allows delivery of packets on behalf of the first constituent service (¶3 receiving, by an agent on a device within a network, a request to access a resource outside the network ¶37 agent 102 can compare the HTTP Get request with the actions or rules of policies specified by the policy response from the policy manager 108 (verify at the traffic management service), If the HTTP Get request does match, the agent 102 can modify, log, or drop the request, as appropriate, ¶38 determine that the user of the application 106 has authorization to access the requested data object).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vittal-Jha-Polley in light of Martini in order for establishing a first encrypted connection between the device and the agent, and a second encrypted connection between the agent and the resource, to facilitate encrypted communication traffic between the device and the resource (Martini ¶3).

Regarding Claim 15

Vittal-Jha-Polley does not teach:

The method as recited in claim 6, further comprising performing, at the one or more computing devices: decrypting, at the first hidden traffic processing agent, at least a portion of contents of the particular request; and 

causing at least a portion of contents of the one or more packets to be encrypted before delivery to the second resource.

Martini teaches:

The method as recited in claim 6, further comprising performing, at the one or more computing devices: decrypting, at the first hidden traffic processing agent, at least a portion of contents of the particular request(¶3 receiving, by an agent on a device within a network, a request to access a resource outside the network ¶37 agent 102 (first hidden multi-tenant traffic processing agent) receives the traffic, decrypts the traffic, inspects the traffic, encrypts the traffic into a second encrypted form, and passes the traffic to the resource server); and 

causing at least a portion of contents of the one or more packets to be encrypted before delivery to the second resource (¶37 agent 102 (first hidden multi-tenant traffic processing agent) receives the traffic, decrypts the traffic, inspects the traffic, encrypts the traffic into a second encrypted form, and passes the traffic to the resource server)..
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vittal-Jha-Polley in light of Martini in order for establishing a first encrypted connection between the device and the agent, and a second encrypted connection between the agent and the resource, to facilitate encrypted communication traffic between the device and the resource (Martini ¶3).

Regarding Claim 20

Vittal-Jha-Polley does not teach:

The one or more non-transitory computer-accessible storage media as recited in claim 16, storing further program instructions that when executed on or across the one or more processors cause the one or more computer systems to: drop, by the traffic processing agent, one or more messages originating at the first resource in accordance with a traffic processing request directed to the traffic processing service.

Martini teaches:

The one or more non-transitory computer-accessible storage media as recited in claim 16, storing further program instructions that when executed on or across the one or more processors cause the one or more computer systems to: drop, by the traffic processing agent, one or more messages originating at the first resource in accordance with a traffic processing request directed to the traffic processing service (¶3 receiving, by an agent on a device within a network, a request to access a resource outside the network ¶37 agent 102 can compare the HTTP Get request with the actions or rules of policies specified by the policy response from the policy manager 108 (verify at the traffic management service), If the HTTP Get request does match, the agent (traffic processing agent) 102 can modify, log, or drop the request, as appropriate, ¶38 determine that the user of the application 106 has authorization to access the requested data object)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vittal-Jha-Polley in light of Martini in order for establishing a first encrypted connection between the device and the agent, and a second encrypted connection between the agent and the resource, to facilitate encrypted communication traffic between the device and the resource (Martini ¶3).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vittal-Jha-Polley as applied to claim 6 above, and further in view of Nadig (US 20180121261 A1).
Regarding Claim 14

Vittal-Jha-Polley does not teach:

The method as recited in claim 6, further comprising performing, at the one or more computing devices: parsing, at the first hidden traffic processing agent, at least a portion of the particular request in accordance with a request message format indicated to the traffic management service via a programmatic interface.

Nadig teaches:

 The method as recited in claim 6, further comprising performing, at the one or more computing devices: parsing, at the first hidden traffic processing agent, at least a portion of the particular request in accordance with a request message format indicated to the traffic management service via a programmatic interface (¶39 Parsing agent 745 is generally configured to process a request received from a user interface 122 of a client device 120 by determining context data 220 for the request, and providing the context data 220 to a VCR 150 through network 110).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vittal-Jha-Polley in light of Nadig in order for providing data services through an API by receiving, at the API service, a request from a client device for a data operation.  The API service determines the context data (includes variability dimensions) associated with the request.  The API service receives the entity schema including a metamodel based on the context data of the user (Nadig ¶6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        12/06/2021